R-684




                          August 25, 1947

Hon. George H. Sheppard      Opinion No. V-357
State Comptroller
Capitol Station              Re:   Authority or the
Austin, Texas                      Crippled Children’s
                                   Division 0r the
                                   State Department or
                                   Health to pay for
                                   services rendered
                                   crippled children
                                   in accord~ancewith
                                   S. B. 360, 50th Leg.
Dear Sir:
          We refer to your letter or recent ~date in
which you enclosed a letter from Dr. Geo. W. Cox, State
Health Orficer, which reads as follows:
         "Senate Bill No. 360, Regular Session,
    Fiftieth Legislature, provides in Section 1
    thereof, ‘The State Comptroller of Publio
    Accounts is hereby authorized to draw pro-
    per warrants in favor of either the Univer-
    sity of Texas School of Medicine, the John
    Sealy Hospital, or the State Hospital for
    crippled and deformed children at Galveston
    based on vouchers or claims submitted by
    said institutions covering reasonable fees
    and charges for hospitalization and prores-
    sional services rend,eredby members of the
    staffs of said institutions in the care,
    diagnosis, and treatment of arippled chil-
    dren under the provisions of Chapter 216,
    Acts, Regular Session, Forth-ninth Legisla-
    ture, and in the hospitalization, care and
    treatment of patients forwarded to said in-
    stitutions from the State Eleemosynary Insti-
    tutions uqder the direction of the State
    Board of bontrol, and the State Treasurer is
    hereby authorized and directed to pay war-
    rants so issued against any available funds
    appropriated, granted, or donated to the
    Crippled Children’s Division of the State
    Department of Health or the State Depart-
    ment of Health for the purpose of defraying
Hon. George H. Sheppard - Page 2    (V-357)




    the expenses of treatment of crippled chil-
    dren under said Act and out of available
    funds appropriated to the State Board of
    Control for the hospitalization, care and
    treatment of patients in and from the State
    Eleemosynnry Institutions under the direc-
    tions of said State Board of Control. Such
    payments made to said institutions shall be
    credited and deposited to the local institu-
    tional funds of said institution receiving
    such payments.'
        ~'*I.
            shall appreciate your advising if
    the Lrippled Children's Division of the
    State Department of Health may proceed in
    paying the John Sealy Hospital and the phy-
    sicians and surgeons who are employed by the-:*'
    University of Texas School of Medicine in the
    manner prescribed for in this statute."
          We also quote from a subsequent,letter which
you received from the State Health Officer, relating to
the same matter, as follows:
         "In answer to your letter of July 25,
    1947, concerning House Bill No. 712, I here-
    with quote information supplied by the Busi-
    ness Manager of the University of Texas Medi-
    cal Branch concerning the disposition of
    funds received in payment for professional
    services of staff members of the John Sealy
    Hospital and hospitalization of crippled
    children in the John Scaly or affiliated
    hospitals:
          I,, 0 s . all monies received by the Uni-
     versity of Texas Medical Branch in payment
     of fees for professional services of members
     of its staff will be deposited in a General
     Fund bank account. Expenditures from the
     General Fund are made upon authority of the
     Board of Regents and disbursements will not
     be made to members of the staff for profes-
     sional fees earned for the General Fund.'
          "'In regard to question number two,
     this will advise you that all revenues re-
     ceived by the University of Texas for ser-
     vices of the University of Texas and its
     employees are likewise deposited in the
     General Fund of the University and are ex-
     pended upon authority of the board of Re-
Hon. George H. Sheppard - Page 3   (V-357)


     gents. The University does not act as a
     collection agency for members of the staff
     nor make payment to employees other than
     on a strictly salary basis .I’*
          Senate Bill No. 360 was never passed, but H.B.
712 was passed by the 50th Legislature and signed by the
Governor on May 23, 1947, and is an exact duplication of
Senate Bill 360. Therefore, our remarks will be con-
fined to the House Bill instead of the Senate Bill.
          In view of the plain, clear, and unambiguous
language in the above Bill, it is the opinion of thi.s
Department that the Crippled Children’s Division of the
State Department of Health may proceed in paying the
John Sealy Hospital and the University of Texas School
of Medicine in the manner prescribed in the statute.
          Since the Business Manager of the University
of Texas School of Medicine has written to the effect
that all of such fees will be deposited in the General
Fund and that none of said funds will be paid to the
members of the staff, we shall pretermit a discussion
of that phase of your question relative to paying the
physicians and surgeons who are employed by the Univer-
sity of Texas School of Medicine. However, in passing,
we wish to state that in our opini~onit comes within the
purview of Opinion NO. O-4433, a copy of which is en-
closed.
                        SUMURY
          The Crippled Children’s Division of the
     State Department of Health may proceed in
     paying the John Sealy Hospital and the Univer-
     sity of Texas School of Medicine for services
     rendered crippled child~renin the manner pre-
     scribed in H. B. 712 of the 50th Leg., R. S.,
     1947.
                                Very truly yours
APPROVED :                  ATTORNEY GENERAL OF TEXAS


                            BY
                                   Assistant
BA:djm: jrb